Citation Nr: 0122347	
Decision Date: 09/12/01    Archive Date: 09/19/01

DOCKET NO.  98-08 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for peripheral 
neuropathy.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from August 1969 to May 1971.  
These matters come to the Board of Veterans' Appeals (Board) 
from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for the claimed 
disorders.  The veteran perfected an appeal of that decision.  

The issues of service connection for peripheral neuropathy 
and tinnitus will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him VA medical, 
audiometric, and psychiatric examinations in order to assist 
him in substantiating his claim for VA compensation benefits. 

2.  The veteran does not have a hearing loss disability as 
defined in VA regulations.

3.  The claim for service connection for PTSD is supported by 
medical evidence of a clear diagnosis of PTSD, credible 
evidence showing that the claimed in-service stressors 
actually occurred, and medical evidence of a nexus between 
the current diagnosis and the in-service stressors.


CONCLUSIONS OF LAW

1.  Claimed hearing loss was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 5107 (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.385 (2000).

2.  PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 and Supp. 2001); 38 C.F.R. 
§ 3.304(f) (1996), 38 C.F.R. §§ 3.303, 3.304(f), 4.125 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service records show that he served in Vietnam 
from June 1970 to May 1971 as a wheeled vehicle mechanic.  
While stationed in Vietnam he was assigned to the 
Headquarters and Headquarters Company, 3rd Battalion, 187th 
Infantry.  He participated in an Unnamed Campaign, the time 
period for which is not indicated.  He submitted 
documentation showing that he was awarded the Bronze Star 
Medal due to meritorious service in ground operations against 
hostile forces in Vietnam from June 1970 to May 1971.  His 
service medical records are silent for any complaints or 
clinical findings pertaining to the claimed disorders.

The veteran initially submitted an application for 
compensation benefits in May 1971, at which time he did not 
report having the claimed disorders.  He again submitted an 
application in November 1996, with the report of a November 
1994 private audiometric examination that revealed the 
following relevant puretone decibel thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
25
35
LEFT
5
0
5
10
20

Speech audiometry was apparently not conducted.

The RO provided the veteran a VA psychiatric examination in 
January 1997, which included psychological testing.  The 
psychologist found that the results of the Minnesota Multi-
phasic Personality Inventory (MMPI) were within normal 
limits, and that the results of the Mississippi Scale for 
PTSD were not diagnostic for the disorder.

During the psychiatric evaluation the veteran reported 
experiencing nightmares, flashbacks, sleep disturbance due to 
nightmares, anger, substance abuse, and alienation from 
family and friends.  He avoided war movies because they 
reminded him of Vietnam.  He also reported having served one 
year in Vietnam, during which his duties included patrolling, 
being assigned to the automotive pool, and providing supplies 
to units in the field.  He stated that he had been in 
"continuous combat" that resulted in his exposure to trauma.  
He also stated that he had started having nightmares and 
flashbacks in 1971, following his return from Vietnam.  He 
started drinking at age 18 and had a long history of multiple 
substance abuse.  He had been employed in his then-current 
position for 16 years, but had a long series of short-term 
employment previously.  Based on the veteran's reported 
history, the psychiatrist found that the veteran had been 
suffering from PTSD since 1971.

During a January 1997 medical examination the veteran 
reported having had tinnitus for 14 years.  In the 
audiometric examination he claimed to have a hearing loss and 
tinnitus, both of which he attributed to noise exposure while 
in service.  He stated that the tinnitus began in 1970, and 
was constant in the right ear and periodic in the left ear.  
Audiometric testing revealed the following relevant puretone 
decibel thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
15
30
LEFT
5
5
0
10
20

Speech audiometry revealed speech recognition ability of 
98 percent in each ear.  The audiologist found that the 
veteran's hearing was within normal limits through 4000 
Hertz.  In conjunction with a January 1997 otolaryngology 
examination, the veteran reported having had hearing loss and 
tinnitus since 1970.

In support of his claim for hearing loss, the veteran 
submitted a document showing the amount of noise produced, in 
decibels, by various military-related activities, including 
mortars, grenades, guns, and tanks.  The document also 
indicates that a single exposure to noise in excess of 
140 decibels can cause permanent hearing loss.

In his substantive appeal the veteran stated that while 
serving in Vietnam he was exposed to rocket and mortar 
attacks as close as 20 yards.  He also stated that he was 
exposed to artillery fire at close proximity and that his 
rifle had blown up when he fired it, following which he had 
constant ringing in his ears.  He reported that he had been 
assigned to an infantry unit while in Vietnam, and that he 
engaged the enemy countless times.

The RO requested verification of the veteran's claimed 
stressors from the United States Armed Service Center for 
Research of Unit Records (USASCRUR).  In a June 2000 response 
the USASCRUR provided extracts of the 1970 unit history for 
the 3rd Battalion, 187th Infantry; extracts of Operational 
Reports--Lessons Learned for the 101st Airborne Division, the 
higher headquarters of the 187th Infantry, for May to October 
1970; and an Operational Report for the XXIV Corps for the 
period ending July 31, 1970.  Those documents show that on 
August 3, 1970, the 3rd Battalion, 187th Infantry moved its 
location from Camp Bastogne to Camp Evans.  On October 25, 
1970, the main command post of the 3rd Battalion, which 
presumably included the Headquarters and Headquarters 
Company, received small arms fire and a rocket round from two 
or three members of enemy forces.  The members of the 3rd 
Battalion returned fire, resulting in the enemy breaking 
contact.  On October 22, 1970, Camp Evans received 25 rounds 
of mortar fire.

The RO provided the veteran an additional VA psychiatric 
examination in October 2000, which included a review of the 
evidence in the claims file.  During the subsequent 
examination the veteran stated that while in service he 
worked as a mechanic and in carrying supplies.  He also 
stated that he was involved in approximately six firefights, 
that he went out on patrols and was ambushed several times, 
and that his unit was repeatedly subjected to mortar attacks.  
He saw many casualties, which he found distressing.  Although 
he was not wounded, he feared for his life most of the time 
that he was in Vietnam.

He reported having had nightmares after he left Vietnam until 
10 years previously, when the nightmares subsided.  He 
continued to experience intrusive memories of Vietnam on a 
daily basis, he avoided reminders of Vietnam, he was easily 
startled, and he was moderately vigilant.  When experiencing 
an intrusive memory he became anxious, depressed, and 
occasionally irritable.  He felt uncomfortable in crowds and 
avoided crowded situations.  He denied having any flashbacks.  
He had not received any psychiatric treatment in the past and 
had never sought psychiatric intervention.  He denied that 
his PTSD symptoms interfered with his employment.  Following 
Vietnam he abused alcohol and other drugs, but had only five 
or six beers a week since 1980.  

The examination resulted in diagnoses of PTSD, chronic, mild; 
alcohol abuse, in remission; and polysubstance abuse, in 
remission.  The examiner found that the events the veteran 
reported to have occurred in Vietnam, including being 
involved in firefights, witnessing casualties, being 
mortared, and fearing for his life could result in PTSD.  The 
examiner found, based on the veteran's symptoms, that the 
criteria for a diagnosis of PTSD had "barely" been met.  He 
also found, however, that the veteran's symptoms appeared to 
be very mild and did not interfere with his ability to work, 
but did interfere with his social abilities.  He also noted 
that during the examination the veteran had not demonstrated 
any objective evidence of a psychiatric impairment, with no 
evidence of intrusive memories, undue anxiety or depression, 
or flashbacks.  He found that if the veteran underwent 
counseling, his symptoms could totally abate within 
10 months.

Duty to Assist

The statute pertaining to VA's duty to assist a claimant in 
developing the evidence in support of a claim was recently 
revised.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has also revised the 
provisions of 38 C.F.R. § 3.159, in view of the new statutory 
changes.  See 66 Fed. Reg. 45,620-45,632 (August 29, 2001).  
Except for the amendment to 38 CFR 3.156(a), the second 
sentence of 38 CFR 3.159(c), and 38 CFR 3.159(c)(4)(iii), the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  The amendment to 38 CFR 3.156(a), the second 
sentence of 38 CFR 3.159(c), and 38 CFR 3.159(c)(4)(iii) 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

In accordance with the revised statute, VA has a duty to 
notify a claimant of the evidence needed to substantiate his 
or her claim.  VA also has a duty to assist a claimant in 
obtaining such evidence, including obtaining private records, 
if a reasonable possibility exists that such assistance would 
aid in substantiating the claim.  In the case of a claim for 
compensation benefits, the duty to assist also includes 
obtaining the veteran's service medical records and other 
records pertaining to service; records of relevant treatment 
at VA facilities, or provided at the expense of VA; and any 
other relevant records held by any Federal department or 
agency identified by the veteran.  If VA is unable to obtain 
records identified by the claimant, VA must provide notice of 
the identity of the records that were not obtained, explain 
the efforts to obtain the records, and describe any further 
action to be taken to obtain the records.  Also in the case 
of a claim for disability compensation, the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion if such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2001).  
 After reviewing the claims folder, the Board finds that, 
with regard to the claims of service connection for hearing 
loss and PTSD, there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulations.
The RO informed the veteran of the evidence needed to support 
his claims in November 1996 and August 1998.  The RO provided 
the veteran a statement of the case in December 1997 and a 
supplemental statement of the case in November 2000.  In 
those documents the RO informed the veteran of the regulatory 
requirements for establishing service connection, and the 
rationale for not granting service connection.  The veteran's 
representative has reviewed the claims file, and did not 
indicate that the veteran had any additional evidence to 
submit.  The RO notified the veteran that his case was being 
sent to the Board, and informed him that any additional 
evidence that he had should be submitted to the Board.  The 
Board finds, therefore, that VA has fulfilled its obligation 
to inform the veteran of the evidence needed to substantiate 
his claims of service connection for hearing loss and PTSD.

The RO has obtained the veteran's service medical and 
personnel records.  The RO attempted to obtain the records of 
treatment from the Ventura Ear, Nose, and Throat Clinic, but 
the 1980 records were no longer available.  The RO also 
provided the veteran VA medical, audiometric, and psychiatric 
examinations in January 1997 and an additional psychiatric 
examination in October 2000.  

The Board notes that the RO requested the VA outpatient 
clinic to provide an additional psychiatric examination in 
May 1997, but that the veteran was unable to appear for the 
examination.  The RO again requested the VA outpatient clinic 
to provide him an additional psychiatric examination in July 
1997, but the outpatient clinic reported that the veteran 
failed to appear for the scheduled examination.  The veteran 
stated that he did appear for the examination, and that the 
examination was conducted.  The RO then asked the outpatient 
clinic to provide copies of the reports for all examinations 
conducted in 1997, and the only reports provided were those 
of the January 1997 examinations.  The VA outpatient clinic 
was apparently not able to locate a report of the July or 
August 1997 examination.  The veteran was, therefore, 
afforded another psychiatric examination in October 2000.

The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claim and that VA has fulfilled its 
obligation to assist him in the development of the relevant 
evidence.
                                         
                                             Laws and 
Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Where a veteran served for 90 days in active service, and an 
organic disease of the nervous system, such as sensorineural 
hearing loss, develops to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.  
The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.

The Board notes that subsequent to initiation of the 
veteran's appeal, the regulation pertaining to service 
connection for PTSD, 38 C.F.R. § 3.304(f), was revised.  In 
accordance with the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Karnas v. Derwinski, 
1 Vet. App. 308 (1991), if a regulation changes after the 
claim has been filed but prior to the conclusion of the 
appellate process, the provision that is more favorable to 
the veteran applies.  In addition, the Board is required to 
determine whether the original or revised version of the 
regulation is more favorable to the veteran.  VAOPGCPREC 3-
2000.

Pursuant to 38 C.F.R. § 3.304(f) as it was initially 
promulgated, service connection for PTSD required medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  If the claimed in-service 
stressor was related to combat, service department evidence 
that the veteran served in combat was accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the in-service stressor.  The regulation made no reference 
to any criteria, in terms of the sufficiency of the 
symptomatology or stressor, to be applied in determining if 
the veteran has PTSD.  38 C.F.R. § 3.304(f) (1996).

The Court has held that the diagnostic criteria for PTSD 
cannot be read in a manner that imposes requirements over and 
above those included in 38 C.F.R. § 3.304(f).  Therefore, a 
"clear diagnosis" of PTSD by a mental health professional 
must be presumed to concur with the applicable diagnostic 
criteria for that disorder in terms of the adequacy of the 
symptomatology and the stressor.  If the Board finds that the 
diagnosis does not comply with the applicable diagnostic 
criteria pertaining to the adequacy of the symptomatology or 
the severity of the stressor, remand of the case for 
clarification of the diagnosis or additional examination is 
required.  Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The regulation was revised in 1999 in order to bring it into 
conformance with the Court's holding in Cohen.  Direct 
Service Connection (Post Traumatic Stress Disorder), 64 Fed. 
Reg. 32807 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f)).  The change in the regulation was effective 
March 7, 1997, the date of the Court's decision in Cohen.  

According to the revised regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2000).  If the veteran did not serve in combat, 
the record must contain corroborative evidence that the in-
service stressor occurred.  See Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).

If the diagnosis of a mental disorder does not conform to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Psychiatric Disorders, Fourth Edition (DSM-IV), or 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a).

When the veteran's claim was adjudicated in June 1997, the RO 
applied the original version of the regulation in denying 
service connection for PTSD.  Although the RO has not applied 
the revised version of the regulation, or provided that 
regulation to the veteran, because the Board's disposition of 
the appeal is favorable to the veteran, the Board finds that 
it can consider the original and revised criteria without 
prejudice to him.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994).

Generally, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 1991 and 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Analysis

Hearing Loss

The medical evidence does not show that the puretone 
threshold in either ear at the 500, 1000, 2000, 3000 and 4000 
Hertz levels is 40 decibels or greater; that the puretone 
thresholds for at least three of those frequencies are 
26 decibels or greater; or that speech recognition scores are 
less than 94 percent.  Although the puretone decibel 
threshold in the right ear was above normal at 3000 and 4000 
Hertz in November 1994, and above normal at 4000 Hertz in 
January 1997, the hearing loss is not of sufficient severity 
to constitute a hearing loss disability for VA purposes as 
defined in 38 C.F.R. § 3.385.  The Board finds, therefore, 
that the medical evidence does not show that the veteran 
currently has a hearing loss disability in either ear, and 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for hearing loss.

PTSD

As an initial matter the Board finds that neither the 
original or revised version of 38 C.F.R. § 3.304(f) is more 
favorable to the veteran, in that either version of the 
regulation would support the grant of service connection 
based on the facts of the case.  VAOPGCPREC 3-2000.  The 
Board also finds that the veteran's service personnel records 
do not establish that he served in combat, so that 
verification of his claimed stressors is required.

The VA examiners in January 1997 and October 2000 determined 
that the veteran's psychiatric symptoms met the criteria for 
a diagnosis of PTSD.  There is no evidence to the contrary.  
The Board finds, therefore, that his claim is supported by 
medical evidence establishing a clear diagnosis of the 
disorder.  Although the examiner in October 2000 found that 
the veteran's symptoms barely met the criteria, he found, 
nonetheless, that the diagnosis of PTSD was valid.  Whether 
the PTSD symptoms result in any limitation in occupational or 
social functioning may affect the rating to be assigned for 
the disorder, but not whether service connection should be 
established.

In addition, the USASCRUR provided documentation showing that 
although the veteran's occupational specialty was that of a 
wheeled vehicle mechanic, he was assigned to an infantry unit 
that participated in extensive combat operations and incurred 
numerous casualties while he was assigned to the unit.  The 
specific company to which he was assigned engaged in combat 
with enemy forces on at least one occasion, when enemy forces 
attacked the fire base, and the fire base where he was 
stationed in October 1970 was subjected to mortar attacks.  
The occurrence of his claimed stressors is, therefore, shown 
by credible supporting evidence.  The examiners in January 
1997 and October 2000 based the diagnosis of PTSD on the 
veteran's report of having engaged in combat and being 
exposed to mortar fire, as well as other stressors.  The 
Board finds, therefore, that the medical evidence establishes 
a nexus between the verified stressors and the diagnosis of 
PTSD.  The Board has determined, therefore, that the evidence 
supports the grant of service connection for PTSD.





ORDER

The claim of entitlement to service connection for hearing 
loss is denied.

Service connection for PTSD is granted.


REMAND

A veteran who had active service in the Republic of Vietnam 
during the Vietnam War period and who develops one of the 
diseases listed in 38 C.F.R. § 3.309(e) will be presumed to 
have been exposed to an herbicide agent during that service.  
Chase v. West, 13 Vet. App. 413 (2000) (per curiam).  When 
such a veteran develops acute or subacute peripheral 
neuropathy to a degree of 10 percent or more within one year 
following his last exposure to an herbicide agent while in 
service, the disorder shall be presumed to have been incurred 
during service.  The terms "acute and subacute peripheral 
neuropathy" mean transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

The veteran claims to have peripheral neuropathy as the 
result of exposure to Agent Orange while serving in Vietnam.  
He last served in Vietnam, and was presumably last exposed to 
Agent Orange, in May 1971.  The diagnosis of polyneuropathy 
was initially rendered in 1990, almost 20 years after his 
last exposure to Agent Orange, and does not meet the 
requirements for "acute and subacute peripheral neuropathy."  
His case does not, therefore, qualify for the presumption of 
service connection in accordance with 38 C.F.R. § 3.307.  In 
addition, because he has not developed one of the diseases 
shown in 38 C.F.R. § 3.309(e), his exposure to Agent Orange 
cannot be presumed.

In addition to the presumption of service connection allowed 
in 38 C.F.R. § 3.307, the Court has held that the statute 
does not preclude a veteran from establishing service 
connection with proof of actual direct causation.  Brock v. 
Brown, 10 Vet. App. 155, 160 (1997), vacated on other grounds 
(Fed. Cir. Dec. 15, 2000).  
In support of his claim for compensation benefits for 
peripheral neuropathy the veteran submitted the report of a 
July 1990 neurological evaluation by Jeffrey A. Leonard, M.D.  
During that evaluation the veteran stated that he started 
having problems with his feet four years previously, which he 
described as numbness, tingling, and a burning pain in the 
soles of the feet.  He reported having been a heavy alcohol 
consumer for many years.  Based on the results of the 
evaluation Dr. Leonard assessed the complaints as 
polyneuropathy secondary to alcohol use, complicated by 
intermittent contusion of the posterior tibial nerves at the 
tarsal tunnel region.  He then recommended that the veteran 
abstain from alcohol.  Additional testing in June 1992 showed 
that the polyneuropathy was improving.

During a January 1997 VA medical examination the veteran 
reported that he had been given the diagnosis of 
polyneuropathy of unknown etiology six years previously, but 
that he had not had any symptoms of the disorder for four 
years and was no longer taking medication.  He denied the use 
of alcohol, being exposed to lead, or suffering trauma.  He 
also reported having served in Vietnam from 1970 to 1971.  
Evaluation of the nervous system resulted in no evidence of 
neuropathy.  The examiner provided a diagnosis of a history 
of peripheral neuropathy, now recovered, with no known 
etiology.  He stated that the veteran was then asymptomatic 
and apparently cured of the disorder, but referred the 
veteran for a neurological evaluation.

In conjunction with the neurological evaluation, which was 
conducted five days after the medical examination, the 
veteran reported having pain and tingling in his feet most of 
the time.  Examination revealed diplopia, a visual field 
defect, decreased sensation to vibration in the face, 
decreased hearing in both ears, decreased fine motor control 
response time in both upper extremities, increased reflexes 
at the knees bilaterally, weakness in both feet, and a 
decrease in motor speed and sensation in both hands and both 
feet.  The neurologist, William Baumzweiger, M.D., provided a 
diagnosis of Agent Orange syndrome with polyneuropathy and 
autonomic disturbance.  Dr. Baumzweiger did not provide any 
rationale for his opinion that the neuropathy was related to 
Agent Orange exposure, nor were any diagnostic tests 
performed prior to rendering the diagnosis and opinion.
The veteran claims to have received additional evaluations 
and treatment from Dr. Baumzweiger since January 1997.  That 
evidence is relevant to the veteran's claim for compensation 
benefits for peripheral neuropathy, but has not been 
obtained.  Although the veteran reported that Dr. Baumzweiger 
is no longer employed by VA, the VA treatment records are 
deemed to be evidence of record, and a determination on the 
merits of the veteran's appeal cannot be made without 
consideration of that evidence.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).

In the June 2000 response the USASCRUR stated that they were 
providing an analysis of the veteran's potential exposure to 
Agent Orange while serving in Vietnam.  That analysis, 
however, was not included with the USASCRUR report.
As to the claim of service connection for tinnitus, the Board 
notes that, in statements in support of his claim and upon a 
recent VA examination, the veteran has reported having 
tinnitus since 1970, and having been exposed to acoustic 
trauma while on active duty in Vietnam.  While his assertions 
are credible, and not rebutted by any evidence, there is no 
medical evidence or opinion linking a diagnosis of tinnitus 
to service.  It is the Board's judgment that the veteran 
should be afforded another VA examination for the purpose of 
addressing this question.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the issue of 
entitlement to service connection for peripheral neuropathy 
is REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, and 5103A) are 
satisfied.

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a 
neurological disorder since 1990 or 
tinnitus since service.  After securing 
any necessary release, the RO should 
obtain copies of such records that are 
not in file, to include the veteran's 
treatment records from the VA outpatient 
clinic in Los Angeles, California.  If 
the RO is not able to obtain the 
identified records, the claims file 
should be documented to that effect.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should provide the 
veteran a VA neurological examination in 
order to determine whether he currently 
has peripheral neuropathy and, if so, the 
etiology of the disorder.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic tests or studies, 
including nerve conduction studies, that 
are deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completion of the report.

If the claimed peripheral neuropathy is 
present, based on the results of the 
examination and review of the medical 
records, the neurologist should provide 
an opinion on whether it is at least as 
likely as not that the veteran's 
peripheral neuropathy began during or is 
causally related to any incident of 
service, to include exposure to Agent 
Orange. 

4.  If the evidence establishes that the 
veteran has a neurological disorder that 
is etiologically related to Agent Orange 
exposure, the RO should undertake the 
development required to determine whether 
the veteran was, in fact, exposed to 
Agent Orange while in service.  That 
development should include, but is not 
limited to, asking the USASCRUR to 
provide an analysis of the veteran's 
potential exposure to Agent Orange while 
serving in Vietnam.

5.  The veteran must also be afforded a 
VA ear
examination for the purpose of 
determining the etiology of his claimed 
tinnitus.  After obtaining a history that 
includes in-service and post-service 
noise exposure, a review of the relevant 
evidence in the record, and an 
examination of the veteran, the examiner 
must opine whether it is at least as 
likely as not whether any tinnitus that 
may be present began during service or is 
causally linked to some incident of 
active duty, to include exposure to 
weaponry fire or other acoustic trauma.  
All indicated tests should be 
accomplished.  The claims file must be 
made available to the examiner for his or 
her review.

6.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested examinations 
and opinions are in complete compliance 
with the directives of this remand and, 
if they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the substantive merits 
of the claims for service connection for 
peripheral neuropathy and tinnitus.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 



